IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00052-CV

                    IN THE INTEREST OF R.A.T., A CHILD



                            From the 82nd District Court
                              Robertson County, Texas
                           Trial Court No. 17-12-20419-CV


                            MEMORANDUM OPINION

       Appellant’s motion to withdraw his appeal of the trial court’s Default Order in

Suit for Modification of Support Order and to Confirm Support Arrearage was filed on

March 22, 2021. In the motion, appellant asked this Court to withdraw his appeal without

charging him the filing fee because appellant alleged he was not aware he was required

to pay a filing fee and could not afford to pay the filing fee.

       By letter dated March 26, 2021, the Clerk of this Court informed appellant that the

payment of the filing fee is required, unless appellant obtained indigent status for

purposes of appeal under Texas Rule of Appellate Procedure 20.1. The Clerk enclosed a

form Statement of Inability to Afford Payment of Court Costs with the letter and

explained to appellant that if he wished to proceed with the appeal without the payment
of cost, appellant must fill out the form and return it to the Court within 21 days from the

date of the letter. Appellant was also informed that this Court would delay ruling on the

motion to withdraw until the time to file the Statement of Inability to Afford Payment of

Court Costs had passed. However, appellant was warned in the same letter that if a

Statement of Inability to Afford Payment of Court Costs or the filing fee was not received

within 21 days from the date of the letter, the Court would proceed to a ruling on the

motion to withdraw. More than 21 days have passed and no Statement of Inability to

Afford Payment of Court Costs has been filed and no payment of the filing fee has been

received.

        Accordingly, appellant’s “Motion to Withdraw Appeal” is granted, and this

appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Motion granted; appeal dismissed
Opinion delivered and filed April 28, 2021
[CVO6]




In the Interest of R.A.T.                                                             Page 2